Case 3:21-cv-00761-MMH-PDB Document 4 Filed 08/04/21 Page 1 of 4 PageID 18




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  JESUS CORDOVA,

              Plaintiff,
                                                     Case No. 3:21-cv-761-MMH-PDB
  v.

  LANDSTAR INWAY, INC., et al.,

              Defendants.
                                        /


                                      ORDER

        THIS CAUSE is before the Court sua sponte.              On August 2, 2021,

  Plaintiff initiated the instant action, by filing Plaintiff’s Original Complaint

  (Doc. 1, Complaint) against Defendants. The Complaint asserts that this Court

  has jurisdiction over the instant action pursuant to 28 U.S.C. § 1332 because

  “[t]here is complete diversity of citizenship of the parties in this matter and . . .

  Plaintiff seeks monetary relief in an amount exceeding $75,000.00.” Id. at 2.

  Specifically, Plaintiff alleges that he “is a citizen of Texas,” Defendant Billy R.

  Beech “is a citizen of the state of Tennessee,” and Defendants Landstar Inway,

  Inc. and Landstar System, Inc. are corporations each of which has its “principal

  place of business located in Florida.” Id. at 1.



                                            1
Case 3:21-cv-00761-MMH-PDB Document 4 Filed 08/04/21 Page 2 of 4 PageID 19




        Federal courts are courts of limited jurisdiction and therefore have an

  obligation to inquire into their subject matter jurisdiction. See Kirkland v.

  Midland Mortgage Co., 243 F.3d 1277, 1279-80 (11th Cir. 2001). This obligation

  exists regardless of whether the parties have challenged the existence of subject

  matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

  (11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire

  into subject matter jurisdiction sua sponte whenever it may be lacking.”). “In a

  given case, a federal district court must have at least one of three types of subject

  matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2) federal

  question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction

  pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d

  1466, 1469 (11th Cir. 1997).

        Diversity jurisdiction requires complete diversity or that “all plaintiffs

  must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412; see also

  Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989) (“When a

  plaintiff sues more than one defendant in a diversity action, the plaintiff must

  meet the requirements of the diversity statute for each defendant or face

  dismissal”). For purposes of establishing diversity jurisdiction, a corporation

  “‘shall be deemed to be a citizen of any State by which it has been incorporated

  and of the State where it has its principal place of business.’” Hertz Corp. v.


                                           2
Case 3:21-cv-00761-MMH-PDB Document 4 Filed 08/04/21 Page 3 of 4 PageID 20




  Friend, 559 U.S. 77, 80 (2010) (quoting 28 U.S.C. § 1332(c)(1)) (emphasis

  omitted). Thus, to sufficiently allege the citizenship of a corporation, a party

  must identify the states of incorporation and principal place of business. See

  Rolling Greens, 374 F.3d at 1021-22; 28 U.S.C. § 1332(c)(1) (emphasis added).

         Upon review of the Complaint, it appears Plaintiff has not alleged

  sufficient information to determine the citizenship of Defendants Landstar

  Inway, Inc. and Landstar System, Inc. While Plaintiff alleges each corporate

  Defendants’ principal place of business, Plaintiff does not identify the state of

  incorporation for either. Accordingly, the Court is unable to determine whether

  it has diversity jurisdiction over this action.1 In light of the foregoing, the Court




  1 Indeed, carefully ascertaining the citizenship of the parties and whether the Court has
  subject matter jurisdiction over this action is more than just an academic exercise, as is evident
  from two recent Eleventh Circuit cases. See Thermoset Corp. v. Bldg. Materials Corp of Am.,
  849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order after
  three years of litigation where court determined on appeal that the pleadings below had not
  sufficiently alleged the citizenship of a defendant limited liability company, and upon further
  inquiry, found that the defendant limited liability company had a non-diverse member); see
  also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228 (11th Cir.
  Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary
  judgment was reversed on appeal after the appellate court discovered that the pleadings did
  not sufficiently allege the citizenship of the plaintiff LLC, leading to the realization that there
  was no diversity jurisdiction) (“While the requirements of diversity jurisdiction in this scenario
  are complicated, they are the law. No party in this case acted with bad intentions, but the
  result was a colossal waste of time and effort. We trust that the damage done to the parties'
  credibility, finances, and time is enough of a sanction to curb their conduct and to serve as a
  warning to future diversity jurisdiction litigants. In the end, when the parties do not do their
  part, the burden falls on the courts to make sure parties satisfy the requirements of diversity
  jurisdiction. We must be vigilant in forcing parties to meet the unfortunate demands of
  diversity jurisdiction in the 21st century.”).
                                                  3
Case 3:21-cv-00761-MMH-PDB Document 4 Filed 08/04/21 Page 4 of 4 PageID 21




  will afford Plaintiff2 an opportunity to provide the Court with sufficient

  information to establish the citizenship of Defendants Landstar Inway, Inc. and

  Landstar System, Inc., and thereby the Court’s diversity jurisdiction over the

  instant action.

         ORDERED:

         Plaintiff shall have until August 20, 2021, to provide the Court with

  sufficient information so that it can determine whether it has diversity

  jurisdiction over this action.

         DONE AND ORDERED in Jacksonville, Florida, on August 4, 2021.




  lc28
  Copies to:

  Counsel of Record




  2The party seeking to invoke the Court’s diversity jurisdiction bears the burden of establishing
  by a preponderance of the evidence that the jurisdictional prerequisites are met. See
  McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002); see also Taylor v. Appleton, 30
  F.3d 1365, 1367 (11th Cir. 1994) (noting that the “pleader must affirmatively allege facts
  demonstrating the existence of jurisdiction”).
                                                 4
